HAYES, Judge:
David Moore’s action on behalf of his wife was dismissed by the Board of Claims. The Franklin Circuit Court affirmed, and we do likewise.
Kimberly Moore was killed in an automobile accident on July 17, 1989. Her vehicle was struck by a truck being operated by one Tommy Irvin. At the time of the accident, Irvin was intoxicated and driving on a suspended license. He was also a probationer under the supervision of the Corrections Cabinet. Moore’s husband filed an action before the Kentucky Board of Claims, seeking one-million ($1,000,000.00) dollars in damages. Essentially, Moore’s claim alleged negligent supervision of Irvin by his parole officer. Moore charged that the parole officer knew, or should have known, that Irvin was driving on a suspended license and had previous convictions for speeding and driving while intoxicated. The Board of Claims dismissed Moore’s complaint. The Franklin Circuit Court affirmed the board, concluding that the Cabinet, in supervising probated felons, was immune from liability. This is the primary thrust of Moore’s appeal. The precise question presented for review is this: Can the Commonwealth be held liable for torts committed by probationers while under its supervision? The circuit court answered this question in the negative. For reasons that follow, we concur in this finding.
The concept of complete sovereign immunity was rejected in Kentucky many years ago. Haney v. City of Lexington, Ky., 386 S.W.2d 738 (1964). Carved out as a specific exception to this rule were governmental acts which are legislative, judicial, “quasi-legislative” or “quasi-judicial” in nature. Id. at 742. Needless to say, attempts to define these concepts with any precision have been less than successful. See, Gas Service Co., Inc. v. City of London, Ky., 687 S.W.2d 144, 148 (1985). Helpfully, our Supreme Court, in Gas Service, supra, referenced two cases which it believed to be reasonable examples of exempt conduct. In Commonwealth Department of Banking and Securities v. Brown, Ky., 605 S.W.2d 497 (1980), the misconduct alleged was the Commonwealth’s failure to properly inspect and regulate certain financial institutions. In Grogan v. Commonwealth, Ky., 577 S.W.2d 4 (1979), the Commonwealth allegedly failed to properly enforce laws and regulations concerning safety standards for construction and use of buildings. Our Supreme Court observed that the government’s conduct in these cases amounted to “regulatory function[s],” distinct from that of the private sector, and where, if liability were to arise for such conduct, a new tort would, of necessity, be created. The Court opined that “[i]n [Brown and Grogan ] the government was not charged with having caused the injury, but only with having failed to prevent it by proper exercise of regulatory functions which have elements appearing quasi-judicial or quasi-legislative in nature.” Gas Service, supra at 149.
We agree with the Franklin Circuit Court that the Cabinet’s supervision of parolees falls within the zone of conduct as contemplated by Brown and Grogan. The duties entailed by such supervision are peculiar to the Cabinet and have no equivalent in the private sector. As in Brown and Grogan, the state is not charged with having caused Kimberly Moore’s death, but by somehow failing to prevent it through proper supervision of Irvin.
While no case in Kentucky is precisely on point, the circumstances of Cabinet for Human Resources v. Poore, Ky.App., 711 S.W.2d 498 (1986), are substantially similar. Poore’s administratrix brought an action before the Board of Claims alleging that the Cabinet had failed to exercise proper supervision of two juveniles who murdered *717Poore while under the Cabinet’s supervision. As in the case at bar, there was no attempt to hold the Cabinet accountable for the injury itself; rather, it was the Cabinet’s alleged failure to regulate or supervise for which recompense was sought. The Court of Appeals concluded that no liability could attach to the Cabinet in its performance of this regulatory function. We find the circumstances of this case essentially identical to that in Poore, and we follow its lead. Thus, we conclude that the circuit court was correct in holding that the Corrections Cabinet was immune from liability in this regard.
We briefly dispose of Moore’s complaint that the Board of Claims violated its own regulatory procedures by dismissing his claim without a hearing. The regulation in question, 108 KAR 1:010 § 2(10), provides in relevant part: “[i]f a response filed by the affected agency denies negligence in a claim whose value is $1,000 or greater, the secretary shall set a hearing before a hearing officer....” (Emphasis ours).
Moore claims that use of the word “shall” mandatorily entitled him to a hearing. The circuit court very sensibly opined that this regulation necessarily contemplates that a cause of action be stated before a hearing is afforded. We agree.
The judgment of the Franklin Circuit is affirmed.
LESTER, C.J., concurs.
JOHNSON, J., dissents by separate opinion.